                                   1   CASEY D. GISH, Esq.
                                       Nevada Bar No. 6657
                                   2   THE LAW OFFICE OF CASEY D. GISH
                                       5940 S. Rainbow Blvd.
                                   3   Las Vegas, NV 89118
                                       Phone: (702) 583-5883
                                   4
                                       Fax: (702) 447-6845
                                   5   Email: casey@gishlawfirm.com
                                       Attorney for Plaintiffs
                                   6
                                                                 UNITED STATES DISTRICT COURT
                                   7
                                   8                                    DISTRICT OF NEVADA

                                   9    AMY VILELA, an individual;                       Case No.: 2:16-cv-01503
                                        JOZETTE FIGUEREDO, an individual;
                                  10    AMY VILELA, as Special Administrator of the      STIPULATION AND PROPOSED ORDER
                                        Estate of SHALYNNE RAMOS,                        TO EXTEND DUE DATE FOR
THE LAW OFFICE OF CASEY D. GISH




                                  11
                                                                                         PLAINTIFFS’ OPPOSITION TO
                                  12                                Plaintiffs,          DEFENDANT VALLEY HEALTH
      Las Vegas, Nevada 89118




                                                                                         SYSTEM, LLC, D/B/A CENTENNIAL
       5940 S. Rainbow Blvd.
       Phone (702) 583-5883




                                  13          vs.                                        HILLS HOSPITAL AND MEDICAL
                                                                                         CENTER’S MOTION FOR PARTIAL
                                  14                                                     SUMMARY JUDGMENT
                                        VALLEY HEALTH SYSTEM, LLC, d/b/a
                                  15    CENTENNIAL HILLS HOSPITAL
                                        MEDICAL CENTER, a Delaware Limited                            FIRST REQUEST
                                  16    Liability Company;
                                        UNIVERSAL HEALTH SERVICES, INC., a
                                  17
                                        Delaware corporation; VALLEY HOSPITAL
                                  18    MEDICAL CENTER, INC., a Nevada
                                        Corporation; EMCARE, INC., a Deleware
                                  19    Corporation; Tanya Netz PAC; Jill Mcatee, RN;
                                        DOE Defendants I through X, inclusive; ROE
                                  20    NURSES I through XX, inclusive; ZOE
                                  21    HOSPITALS or OTHER MEDICAL
                                        FACILITIES I through X; and ROE
                                  22    CORPORATIONS I through X, inclusive.

                                  23                                Defendants.
                                  24
                                  25         Plaintiffs, by and through their attorney of record, Casey D. Gish, Esq. of The Law Office

                                  26   of Casey D. Gish and Defendant, VALLEY HEALTH SYSTEM, LLC, dba CENTENNIAL

                                  27   HILLS HOSPITAL MEDICAL CENTER, by and through their attorney of record, Casey W.

                                  28   Tyler, Esq. of Hall Prangle & Schoonveld, and Defendant, TANYA NETZ, PAC, by and through

                                                                                  1
                                   1   her attorney of record, Todd Weiss, Esq. of John H. Cotton and Associates, hereby stipulate as

                                   2   follows:

                                   3          (1) The due date for Plaintiffs’ Opposition to Defendant VALLEY HEALTH SYSTEM,

                                   4              LLC dba CENTENNIAL HILLS HOSPITAL MEDICAL CENTER’S Motion for

                                   5              Partial Summary Judgment is November 5, 2018.

                                   6          (2) The parties agree that the due date for the Opposition should be extended to Friday,

                                   7              November 9, 2018.

                                   8          (3) No parties will be prejudiced by four-day extension. There is no pending trial date in

                                   9              this matter.

                                  10              IT IS SO STIPULATED.

                                         Dated this 7th day of November, 2018           Dated this 7th day of November, 2018
THE LAW OFFICE OF CASEY D. GISH




                                  11
                                  12
      Las Vegas, Nevada 89118




                                         /s/ Casey D. Gish                              /s/ Todd Weiss
       5940 S. Rainbow Blvd.
       Phone (702) 583-5883




                                  13
                                         ____________________________________           ____________________________________
                                  14     CASEY D. GISH, Esq.                            TODD WEISS, Esq.
                                         Nevada Bar No. 6657                            Nevada Bar No. 14130
                                  15     THE LAW OFFICE OF CASEY D. GISH                JOHN H. COTTON AND ASSOCIATES
                                         5940 S. Rainbow Blvd.                          7900 West Sahara Ave., #200
                                  16     Las Vegas, NV 89118                            Las Vegas, NV 89117
                                  17     Phone: (702) 583-5883                          Phone: 702-832-5909
                                         Fax: (702) 447-6845                            Fax: 702-832-5910
                                  18     Email: casey@gishlawfirm.com                   Email: TWeiss@jhcottonlaw.com
                                         Attorney for Plaintiffs                        Attorneys for Defendant Tanya Netz, PAC
                                  19
                                         Dated this 7th day of November, 2018
                                  20
                                  21     /s/ Casey W. Tyler
                                         ____________________________________
                                  22     Casey W. Tyler, Esq.
                                  23     Nevada Bar No. 9706
                                         HALL PRANGLE & SCHOONVELD
                                  24     1160 North Town Center Drive., #200
                                         Las Vegas, NV 89144
                                  25     Phone: 702-889-6400
                                         Fax: 702-384-6025
                                  26     Email: efile@hpslawlaw.com
                                  27     Attorney for Defendant Valley Health
                                         System, LLC
                                  28

                                                                                  2
                                   1                                       ORDER

                                   2   Pursuant to the terms of the attached stipulation, the Court orders as follows:

                                   3   1. Good cause exists for the extension of the due date for Plaintiffs’ Opposition to

                                   4      Defendant VALLEY HEALTH SYSTEM, LLC’s Motion for Partial Summary

                                   5      Judgment.

                                   6   2. The due date for the Opposition is extended to Friday, November 9, 2018.

                                   7   IT IS SO ORDERED.

                                   8
                                                                             ________________________________________
                                   9                                         UNITED STATES DISTRICT JUDGE

                                  10                                                November 8, 2018.
                                                                             DATED: _________________________
THE LAW OFFICE OF CASEY D. GISH




                                  11
                                  12
      Las Vegas, Nevada 89118
       5940 S. Rainbow Blvd.
       Phone (702) 583-5883




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                            3
